Heisel, J.:
Section 4036, Code 1915, provides that in appeals from justices of the peace to this court, the appellant shall “deliver a duly certified transcript of all the docket entries in the case to the prothonotary,” etc. For this purpose appellant must obtain a transcript from the justice of the peace, which transcript, as provided in Section 3987, the justice must “certify -under his hand and seal.”
Section 3987, Id., also provides that this transcript, when so certified, shall be received as evidence in any court in this state. This is not a case of any individual so acting as to bind himself by estoppel or otherwise from denying his signature, but is a duty imposed by the statute upon a public official. We think the intent of the statute was that a justice of the peace, when certifying under his hand and seal a transcript of his docket entries, should subscribe his name in his own handwriting. This not having been done, the certificate is fatally defective and the appeal must be dismissed.